Citation Nr: 1132884	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  04-33 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1963 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was subsequently transferred to the RO in Detroit, Michigan.  The Board remanded the case for additional development in September 2005.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that an initial claim of entitlement service connection for PTSD should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Therefore, the issue on appeal has been revised to include consideration of any other applicable psychiatric diagnoses of record in this case.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in August 2003.  The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  The Veteran was provided notice as to these matters in March 2006.  The Board finds, however, that in light of evidence added to the record in July 2011 the Veteran should be provided an additional notice addressing his claim to the extent it is based on an in-service personal assault.

The VCAA duty to assist also requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

For PTSD claims VA law provides that service connection "requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f) (effective before and after July 13, 2010).  Section 4.125(a) of 38 C.F.R. incorporated the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) as the governing criteria for diagnosing PTSD.  

Effective July 13, 2010, VA regulations related to PTSD claims were revised to provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  The term "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective from July 13, 2010). 

The Court has held that credible supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court held that VA had adopted the 4th edition of the DSM-IV and noted that the major effect was that the criteria changed from an objective "would evoke ... in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard requiring exposure to a traumatic event and response involving intense fear, helplessness, or horror.  The Court further held the sufficiency of a stressor was now a clinical determination for an examining mental health professional.  Id. at 140, 141.

If a PTSD claim is based on an in-service personal assault, evidence from sources other than the veteran's service records may corroborate an account of a stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

In this case, service treatment records are negative for diagnoses or treatment for an acquired psychiatric disorder.  The Veteran's April 1972 separation examination revealed a normal clinical psychiatric evaluation.  Service records show the Veteran served in Ubon and Don Muang, Thailand, from August 1966 to July 1967.  His duty title was machinist during his service in Thailand.  He received no awards or medals indicative of combat.  Records also show that he reenlisted after serving in Thailand and that in August 1968 he received a promotion as a noncommissioned officer, a rank which he held until his separation from service in April 1972.  There is no indication in the Veteran's records of any service or visitation to the Republic of Vietnam or that his duties involved surveying of bomb damage in Thailand or in the Republic of Vietnam.  A November 2006 service department report noted the Veteran's stressors related to his claims of having witnessed deaths in a village in Thailand and having been captured and tortured could not be verified.  Post-service reports show the Veteran received a degree in mechanical engineering and that he had worked as a salesman.

The Veteran contends that he has PTSD as a result of stressors incurred during active service and, in essence, that the disorder first became manifest after he was incarcerated.  He has asserted that while serving in Thailand in approximately March 1967 he was riding his motorcycle about 40 or 50 miles from the base in Ubon, Thailand, when he came upon the bodies of two adults and three children hanging by their feet at a village entrance.  In an August 25, 2003, statement he described only the male as having been alive upon discovery, but in a subsequent October 10, 2010, statement he reported only the smallest child was dead.  He also first reported in the later statement that he had a prior relationship with the village and the family and reported that he shot the children and the mother and father at the father's behest.  He also stated that after leaving this scene he came upon a group of armed men who imprisoned him in a bamboo box.  In an August 2003 statement he reported he was held against his will in the box for approximately 12 hours and the next day the men opened the box and chased him away, but in his October 2010 statement he reported the tents had been taken down during the night and that the men had disappeared when he freed himself.  A June 2004 report signed by a psychiatrist and a psychologist from the Riverside Correctional Facility noted the Veteran reported that he had been held in a box for "about a week."  A June 2011 statement from C.D.G., identified as a social worker with the PTSD Clinic Team at an Ann Arbor, Michigan, VA medical facility, noted the Veteran reported that "[w]hen he found his Thai family skinned alive, they were not yet dead."  It was also noted he stated that after leaving he had himself been held prisoner for over 24 hours.

The Veteran has reported his psychiatric disorder symptoms began after his incarceration in approximately September 2000 and that he had been treated for PTSD and bipolar disorder since November 2000.  The medical evidence of record includes diagnoses of bipolar disorder and PTSD with psychiatric treatment from September 2000.  A June 2004 medical statement noted it was the opinion of a psychiatrist and a psychologist from the Riverside Correctional Facility that the Veteran had PTSD.  In her June 2011 statement C.D.G. reported that she had "no doubt" that the Veteran witnessed the horrific, traumatic events he described while serving in Thailand and that his PTSD and depression symptoms were caused by them.  

The Board notes, however, that, while C.D.G. is competent to provide medical opinions within her demonstrated level of training and expertise, the present case involves a complex medical issue related to the delayed onset of PTSD many years after service and that the appropriate medical or mental health professional for an opinion as to whether the evidence indicates a personal assault occurred in service under VA law should be addressed by examination from a psychiatrist based on examination of the Veteran and review of the entire evidentiary record.  Therefore, the Veteran should be notified of the evidence necessary to substantiate his claim as to an in-service personal assault and provided an opportunity to submit additional evidence in support of this claim prior to a VA psychiatric examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided an additional VCAA notice addressing his claim, in accordance with the requirements of 38 C.F.R. § 3.304(f)(5).

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issue on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain all pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  The Veteran should be scheduled for an examination by a VA psychiatrist for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has an acquired psychiatric disorder as a result of active service or an event demonstrated to have occurred during active service, to include based upon evidence demonstrating that a personal assault during active service occurred.  All indicated tests and studies are to be performed.  The examiner must address the varying reports of stressor details over the years, and address the available evidence regarding the Veteran's level of functioning during and after service.

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


